NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4044
                                      ___________

                                   GUI YING CHEN,
                                                       Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES;
                  UNITED STATES DEPARTMENT OF JUSTICE;
                 IMMIGRATION & NATURALIZATION SERVICE,
                                              Respondents
                    ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                             (Agency No. A079-417-053)
                   Immigration Judge: Honorable Alberto J. Riefkohl
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   May 23, 2012
               Before: SMITH, HARDIMAN and ROTH, Circuit Judges

                             (Opinion filed: July 17, 2012 )
                                     ___________

                                       OPINION
                                      ___________

PER CURIAM

      Gui Ying Chen petitions for review of the Board of Immigration Appeals’ (“BIA”)

denial of her motion to reopen. For the following reasons, we will deny the petition for

review.
       Chen, a citizen of China, entered the United States unlawfully in 2001. She was

placed in removal proceedings pursuant to INA § 212(a)(7)(A)(i)(I), 8 U.S.C. §

1182(a)(7)(A)(i)(I), as an alien lacking a valid entry document. Chen conceded

removability, but applied for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”), claiming that she was persecuted under China’s

family planning policy by being forced to have an abortion and pay fines after a

premarital pregnancy.

       A hearing before an Immigration Judge (“IJ”) was held in 2003. The IJ found

Chen incredible and denied relief. The IJ also concluded that Chen’s asylum application

was frivolous. In June 2004, the BIA dismissed Chen’s appeal. The BIA noted that

Chen did not specifically address the IJ’s finding that her asylum application was

frivolous. The BIA sustained the adverse credibility and frivolousness findings, and

agreed with the IJ that Chen failed to show a well-founded fear of persecution or a

likelihood of torture if she was removed to China.

       In July 2011, Chen filed a motion to reopen to file a successive asylum application

“based on new and previously unavailable evidence.” She contended that she would be

subject to mandatory sterilization because she had given birth to two children in the

United States, in December 2003 and February 2006, and was pregnant with a third child.

Chen claimed that local government officials in China were aware of her two children

and pregnancy, and had warned her parents that she would be subject to sterilization

when she returned to China. She also stated that since March 2011, she had become a
                                             2
devoted Christian and asserted that she would lose her freedom of religion and be subject

to religious persecution in China. Additionally, Chen claimed that her former counsel

was ineffective for failing to appeal the IJ’s finding that her asylum application was

frivolous. In support of her motion to reopen, she provided affidavits from herself and

her husband; letters and pictures from her church; a letter from her parents stating that

local birth control officials were aware that Chen had two children and was pregnant, that

officials had warned them that if Chen returns to China she will be sterilized, and that

they had heard that some Christians in their village were arrested, interrogated, detained,

and beaten because the Chinese Government “does not allow civilian people to practice

religion in their free will”; and a letter from a neighbor in China echoing Chen’s parents’

concerns and further explaining the risks of being a Christian in China.

       The BIA denied the motion to reopen as untimely. The BIA concluded that the

time limit to file a motion to reopen was not tolled due to ineffective assistance of

counsel because Chen had not exercised due diligence in raising a claim of ineffective

assistance of counsel, had not established that her asylum claim would have been granted

if the frivolousness finding was reversed, and had not met the requirements under In re

Lozada, 19 I. & N. Dec. 637 (BIA 1988). The BIA acknowledged Chen’s supporting

evidence. However, the BIA noted that Chen did not submit evidence of current country

conditions, such as background reports, articles, village notices, family planning office

reports, or police reports, to corroborate the unsworn letters from her parents and

neighbor or to demonstrate the current country conditions in China. Thus, the BIA also
                                              3
concluded that Chen did not overcome the time bar because she failed to show changed

country conditions. Chen then filed a petition for review.

       We have jurisdiction to review the BIA’s denial of Chen’s motion to reopen

pursuant to INA § 242(a), 8 U.S.C. § 1252(a). “As a general rule, motions to reopen are

granted only under compelling circumstances.” Guo v. Ashcroft, 386 F.3d 556, 561 (3d

Cir. 2004). We review the BIA’s denial of a motion to reopen for an abuse of discretion,

and will not disturb the BIA’s decision unless it is “arbitrary, irrational, or contrary to

law.” Id. at 562 (citation omitted).

       An alien generally may file only one motion to reopen and must file the motion

with the BIA “no later than 90 days after the date on which the final administrative

decision was rendered.” 8 C.F.R. § 1003.2(c)(2). Thus, Chen’s motion to reopen, filed

more than seven years after the final administrative order, was untimely. However, the

time bar does not apply to motions that rely on evidence of changed country conditions

arising in the country of nationality, if such evidence is material and was not available

and could not have been discovered or presented at the previous hearing. INA §

240(c)(7)(C)(ii), 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3); see also Liu v.

Att’y Gen., 555 F.3d 145, 150-52 (3d Cir. 2009) (successive asylum application, even

when based on a change in personal circumstances, must be accompanied by a showing

of changed country conditions). Additionally, an ineffective assistance of counsel claim

can toll the period for filing a motion to reopen. Mahmood v. Gonzales, 427 F.3d 248,

251-52 (3d Cir. 2005).
                                               4
       Chen asserts that the BIA erred in concluding that she failed to meet the

requirements of ineffective assistance of counsel. A petitioner seeking to equitably toll

the limitations period to file a motion to reopen based on ineffective assistance of counsel

must demonstrate that she has exercised due diligence in raising the claim and that

prejudice resulted from counsel's alleged errors. Id. Prejudice requires the petitioner to

show that there was a “reasonable likelihood that the result would have been different if

the error[s] . . . had not occurred.” Fadiga v. Att'y Gen., 488 F.3d 142, 159 (3d Cir. 2007)

(citation omitted). Additionally, the BIA requires an alien to comply with the procedural

requirements of Lozada, a requirement we have held to be reasonable. Lu v. Ashcroft,

259 F.3d 127, 132 (3d Cir. 2001).

       Chen claimed that she did not learn of former counsel’s failure to challenge the

IJ’s finding of frivolousness until she retained current counsel in April 2011. The BIA’s

2004 opinion, however, explicitly noted that Chen’s former counsel “did not specifically

address in [the] appeal brief the [IJ’s] finding that a frivolous asylum claim ha[d] been

made.” The BIA plausibly found that a reasonably diligent litigant would not have taken

seven years to notice and take action based on the Board’s comment. We conclude that

the BIA did not abuse its discretion in concluding that Chen did not demonstrate due

diligence. See Mahmood, 427 F.3d at 252-53.

       Even if Chen could show due diligence, the BIA did not abuse its discretion in

denying her equitable tolling for failing to satisfy Lozada. To meet the procedural

requirements for bringing an ineffective assistance of counsel claim, a petitioner must:
                                             5
(1) support her claim with an affidavit attesting to the relevant facts; (2) inform former

counsel of the allegations and provide former counsel with a chance to respond; and (3)

state whether a complaint against counsel has been filed with the appropriate disciplinary

authority, and if not, a reasonable explanation of why not. 19 I. & N. Dec. at 639. Chen

does not contest the BIA’s determination that she has failed to meet the requirements of

Lozada, but argues that the requirements “are not sacrosanct.” We have recognized that

the Lozada requirements “need not be rigidly enforced where their purpose is fully served

by other means.” Fadiga, 488 F.3d at 156. However, as the BIA concluded, there is no

indication that Chen made any serious attempt at Lozada compliance1 or that the purpose

of the Lozada requirements was satisfied by other means. See id. at 156-57 (discussing

the purpose of Lozada).2


       1
         It appears that Chen has satisfied the first Lozada requirement by providing an
affidavit, but she has neither provided evidence that she has informed former counsel of
the ineffectiveness allegations nor stated whether a complaint against former counsel has
been filed with the appropriate disciplinary authority.
       2
         The BIA also rejected Chen’s argument that her asylum claim “would have been
granted” but for counsel’s ineffectiveness in regard to the finding of frivolousness. A
finding of frivolousness requires more than an adverse credibility determination. Cham
v. Att’y Gen., 445 F.3d 683, 690 n.5 (3d Cir. 2006). It requires a finding that the material
elements of an application for relief be deliberately fabricated. 8 C.F.R. § 208.20. Thus,
by itself, the reversal of the frivolousness finding would not have automatically qualified
Chen for any relief. We recognize, of course, that the consequences of a frivolousness
finding are severe. See Cham, 445 F.3d at 690 n.5 (noting that permanent ineligibility for
immigration benefits is a consequence of a frivolousness finding). But the Board was
within its rights to note that Chen’s actual theory of ineffectiveness, even if diligently
pursued and then vindicated, would not have put her in the winning position her motion
to reopen suggested.

                                              6
       Because Chen’s motion could not be made timely via equitable tolling, she could

proceed only by showing changed country conditions in China. See 8 C.F.R. §

1103.2(c)(3)(ii). Chen argues that the letters from her parents and neighbor stating that

she would be subject to mandatory sterilization and likely religious persecution are new

and previously unavailable evidence that demonstrate a change in country conditions.

We cannot agree. The letters instead focus on a change in her personal circumstances,

not a change in China’s policies regarding religion or family planning. See Liu, 555 F.3d

at 151 (noting that a motion to reopen predicated on changed personal circumstances

must nevertheless establish a change in the relevant country conditions). Accordingly,

we conclude that the BIA’s decision to deny Chen’s motion to reopen as untimely was

not arbitrary, irrational, or contrary to law.3

       For the foregoing reasons, we will deny the petition for review.




       3
        Chen also argues that the BIA’s analysis of the sufficiency of corroborative
evidence was improper under Abdulai v. Ashcroft, 239 F.3d 542 (3d Cir. 2001).
However, Abdulai does not apply here, as that case involved the issue of whether it was
reasonable for the IJ to require corroborating evidence from an otherwise-credible asylum
applicant who testified in Immigration Court. Id. at 551-54. Here, the question for the
BIA was different: whether Chen had met her burden of showing sufficient evidence of
changed country conditions to allow an untimely motion to reopen go forward. See
Pllumi v. Att’y Gen., 642 F.3d 155, 161 (3d Cir. 2011).
                                                  7